y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00896-CR

                      VICTOR CHARLES BANKETT, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

        Appeal from the County Criminal Court at Law No. 8 of Harris County.
                               (Tr. Ct. No. 1866497).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 8 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 11th day of June 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
              The cause heard today by the Court is an appeal from the judgment
      signed by the court below on September 20, 2013. After inspecting the
      record of the court below, it is the opinion of this Court that the appellant is
      entitled to a new trial. Accordingly, the Court reverses the trial court’s
      judgment and remands the case to the trial court for further proceedings.

             The Court orders that this decision be certified below for observance.

      Judgment rendered June 11, 2015.

      Panel consists of Justices Keyes, Huddle, and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 21, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT